Exhibit 10.1

 

FIRST AMENDED AND RESTATED
JOINT PRODUCT DEVELOPMENT AGREEMENT

 

This First Amended and Restated Joint Product Development Agreement
(“Agreement”) is made and entered into on this 28th day of July, 2011
(“Effective Date”), by and among Corgenix Medical Corporation, a Nevada
corporation (“Corgenix”), with its principal place of business at 11575 Main
Street, Suite 400, Broomfield, Colorado 80020, Financière Elitech SAS, a société
par actions simplifiée organized under the laws of France (“Elitech”), with its
principal place of business at 12-12bis, rue Jean Jaurès, 92800 Puteaux, France,
and Wescor, Inc., a Utah corporation (“Wescor”), with its principal place of
business at 370 West 1700 South, Logan, Utah 84321.  Each of Corgenix, Elitech
and Wescor are sometimes referred to in this agreement individually as a “Party”
and, collectively, as the “Parties.”

 

PRELIMINARY STATEMENTS

 

A.                                   Elitech and its Affiliates have product
lines that include chemistry analyzers and reagents and the capability to modify
those products and to design and manufacture other in vitro diagnostic products.

 

B.                                     Corgenix has developed, continues to
develop, and is commercializing immunoassays for specific tests related to human
health (each a “Corgenix Assay,” and collectively, the “Corgenix Assays”).

 

C.                                     Elitech and Corgenix have entered into
that certain Joint Product Development Agreement (the “2010 Joint Product
Development Agreement”) on July 16, 2010, in order to establish a product
co-development relationship with respect to the Corgenix Assays.

 

D.                                    Each of Corgenix, Elitech and Wescor
desires to further expand the product co-development relationship in order to
improve technology development efficiency, with a goal of modifying existing
Corgenix Assays and developing new Corgenix Assays so that Elitech and its
Affiliates can commercialize the Corgenix Assays as part of a system that
includes standard or modified versions of their chemistry analyzers, serology
instruments or other instruments (collectively, the “Elitech Analyzers”), and so
that in certain permitted situations, Corgenix can commercialize the new
Corgenix Assays through existing sales and distribution arrangements.

 

E.                                      Upon the due execution and delivery of
this Agreement by each of the Parties, the Parties intend for this Agreement to
amend, restate, and replace the 2010 Joint Product Development Agreement.

 

AGREEMENT

 

The Parties, intending to be legally bound, hereby agree as follows:

 

1.                                      Purpose.

 

The goal of the co-development effort is (a) the modification of the existing
Corgenix Assays for use in Elitech Analyzers for commercialization by Elitech
and its Affiliates; and (b) subsequent to May 1, 2011, the development of new
assays for use with Elitech Analyzers

 

1

--------------------------------------------------------------------------------


 

using the immunoturbidimetric assay format (“New Corgenix IT Assays”).  Phase I
of the co-development effort (the “Phase I Co-Development Program”) is focused
on the sharing and licensing of Corgenix Assay technology to facilitate the
modification of the existing Corgenix Assays for use in Elitech Analyzers for
commercialization by Elitech and its Affiliates.  Phase II of the co-development
effort (the “Phase II Co-Development Program”) is focused on the development of
the New Corgenix IT Assays.  The intent is that, in order to achieve joint
development of (i) Corgenix Assays existing on the Effective Date and modified
to be used with the Elitech Analyzers (the “New Corgenix Assays”), and (ii) New
Corgenix IT Assays, all relevant Corgenix Assay technology will be available to
Elitech and its Affiliates to establish the broadest common immunoassay
technology base to pursue co-development of the New Corgenix Assays and the New
Corgenix IT Assays.  Such technology would include, for example, manufacturing
know-how, testing and reliability information, visits to production facilities,
and technical consultation, for which the burden of disclosure is reasonable. 
Neither Party intends for this Agreement to grant a second source right on
immunoassay products to the other Party.  The development of a System for each
Corgenix Assay, as well as the development of each New Corgenix IT Assay, will
constitute a separate project, with separate Development Plans, expense
reimbursement budgets for Corgenix, supply arrangements, transfer pricing, and
Product performance and prototype performance acceptance criteria.

 

2.                                      Definitions.

 

2.1.                              “Affiliate” of a specified Person means a
Person that directly or indirectly controls, is controlled by, or is under
common control with, such specified Person.  For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, as trustee or executor, by contract,
or otherwise.

 

2.2.                              “Combination Product” means any product that
includes both a System and any other consumable product, reagent or component
that is not a Product; however, Combination Product does not include bundling of
items pursuant to a reagent rental plan or an analogous plan, the Net Sales
calculation for which is provided in Section 2.10.

 

2.3.                              “Consumer” means any Person that acquires a
Product for any purpose other than resale.

 

2.4.                              “Copyright Interests” means all rights, title
and interests in all copyright rights, and all other literary property or
author’s rights, and all rights, title or interests in all copyrights and
copyrighted interests.

 

2.5.                              “Corgenix Assay Proprietary Technology” means
Proprietary Technology that is relevant to the development and production of
Corgenix Assays.

 

2.6.                              “First Commercialization Date” means the first
date on which a New Corgenix IT Assay is sold to a third party by any of the
Parties or their Affiliates.

 

2.7.                              “Intellectual Property Rights” means Patent
Rights, Trade Secret Rights and Copyright Interests.

 

2

--------------------------------------------------------------------------------


 

2.8.                              “Joint Intellectual Property Rights” means all
Intellectual Property Rights to Program Technology except Patent Rights to
Program Technology.

 

2.9.                              “Joint Patent Rights” means all Patent Rights
to Program Technology when the claimed invention was made by inventors of both
Elitech (or its Affiliates) and Corgenix.

 

2.10.                        “Net Product Sales” means, as applicable, the
following:

 

2.10.1.               Elitech’s or its Affiliates’ gross revenues received from
Sales of Products, less value added taxes, sales taxes and their equivalents
(such as goods and services taxes and provisional sales taxes), and any other
taxes (but not including taxes on income not levied directly on a Sale), and
less credits for returns, rebates, discounts, insurance, transportation costs,
bad debt allowances when actually taken, and customs duties;

 

2.10.2.               If a Product is Sold as part of a Combination Product, the
Net Product Sales of the Combination Product, for the purpose of determining the
royalty payments to be paid to Corgenix thereon, will be determined by
multiplying the actual Net Product Sales of the Combination Product determined
in accordance with Section 2.10.1, for the applicable royalty reporting period,
by the fraction A/A+B, where A is the average selling price of the Product for
Sales thereof during the reporting period, and B is the average selling price to
Consumers of a unit of the other product(s) included in the Combination Product
for Sales thereof during the reporting period; provided, however, that if the
Product and/or the other product(s) were not sold separately during the
reporting period in question, then A/A+B will be calculated based on A and B for
the most recent royalty reporting period in which they were sold separately;

 

2.10.3.               Corgenix’s gross revenues received from Sales of New
Corgenix Assays, less value added taxes, sales taxes and their equivalents (such
as goods and services taxes and provisional sales taxes), and any other taxes
(but not including taxes on income not levied directly on a Sale), and less
credits for returns, rebates, discounts, insurance, transportation costs, bad
debt allowances when actually taken, and customs duties; and

 

2.10.4.               If a Product price is increased to include an amount to
cover service costs, finance costs or depreciation of an instrument or other
products bundled with such Product under a reagent rental plan or analogous
plan, then Net Product Sales for such Products will be reduced to reflect the
amortized costs associated with provision of any such instrument or other
products bundled with such Product.  Total depreciation and service charges will
be determined in accordance with United States generally accepted accounting
principles.

 

2.11.                        “New Corgenix Assays Proprietary Technology” means
Proprietary Technology that may be relevant to the development and production of
New Corgenix Assays or New Corgenix IT Assays, including Corgenix Assay
Proprietary Technology that is relevant to and necessary for the development and
production of New Corgenix Assays or New Corgenix IT Assays.

 

2.12.                        “Patent Rights” means all rights, title and
interests in all patents and applications for patents, in all patents of
addition, in all invention certificates, and in all industrial designs,
industrial models and utility models (including any reissue, division,
continuation or continuation-in-part application) throughout the world now or
hereafter filed.

 

3

--------------------------------------------------------------------------------


 

2.13.                        “Person” means an individual, corporation,
partnership, limited partnership, trust, association, entity, or government
(including a political subdivision, agency or instrumentality of a government).

 

2.14.                        “Product” means any (a) System; (b) New Corgenix
Assay; or (c) New Corgenix IT Assay used with or sold as part of a System.

 

2.15.                        “Program Technology” means Technology developed by
or for one Party or both Parties (and/or their respective Affiliates) pursuant
to a Development Plan.  Technology developed or disclosed by either Party on or
after the date of adoption of a Development Plan by the Executive Committee will
be presumed to have been developed pursuant to this Agreement.  This presumption
may be rebutted by evidence that the Technology was developed primarily by one
Party or such Party’s Affiliates independently, and not pursuant to
co-development efforts by the Parties pursuant to this Agreement.

 

2.16.                        “Proprietary Technology” means unpublished
Technology developed primarily by or for one Party or such Party’s Affiliates
independent of a co-development effort with the other Party that is not Program
Technology.

 

2.17.                        “Sale” or “Sold” means the transfer of a Product to
a Consumer by Elitech or an Affiliate of Elitech for monetary or other
consideration, whether by sale, rental, lease or otherwise.

 

2.18.                        “Sole Intellectual Property Rights” means:

 

2.18.1.               All Patent Rights to Program Technology invented solely by
the personnel of one Party or such Party’s Affiliates, whether such Program
Technology resulted from a co-development effort or not (“Sole Patent Rights to
Program Technology”); and

 

2.18.2.               All Intellectual Property Rights to Proprietary
Technology.

 

2.19.                        “System” means a combination of a New Corgenix
Assay or a New Corgenix IT Assay, as applicable, and an Elitech Analyzer.

 

2.20.                        “Technology” means information relevant to the
development and production of New Corgenix Assays, New Corgenix IT Assays, and
Systems, including, without limitation, any of the following items that have
been developed by or for, and are under the control of, Elitech, Corgenix or
their respective Affiliates, and that are not restricted by any third party for
a disclosure and grant of license to the other Party:

 

2.20.1.               Processes, devices, circuits, packages, designs, layouts,
tooling, software, reliability engineering and tests, relating to the
development and manufacture of Elitech Analyzers.

 

2.20.2.               Technology related to the Corgenix Assays, the New
Corgenix Assays, the New Corgenix IT Assays, and utilizing immunoassays in
Elitech Analyzers.

 

4

--------------------------------------------------------------------------------


 

2.20.3.               Information and know-how relating to manufacture of New
Corgenix Assays, New Corgenix IT Assays, and Elitech Analyzers.

 

2.20.4.               Information relating to the design of equipment for
manufacturing New Corgenix Assays and New Corgenix IT Assays, as mutually agreed
upon on a case-by-case basis.

 

2.21.                        “Territory” means worldwide.

 

2.22.                        “Trade Secret Rights” means all rights, title and
interests in all trade secret rights or equivalent rights arising under the law
of any jurisdiction.

 

3.                                      Management.

 

3.1.                              Executive Committee.  Each of the Phase I
Co-Development Program and the Phase II Co-Development Program will be managed
by the Executive Committee.  The composition and duties of the Executive
Committee are set forth below.

 

3.2.                              Composition and Term.

 

3.2.1.                     The Executive Committee will be comprised of six
members, three of which are to be appointed by each Party.  Each Executive
Committee member will have the right to designate an alternate to attend
Executive Committee meetings and vote in his absence.  All members (or
designated alternates) of the Executive Committee must be officers or employees
of the Parties or their Affiliates, unless otherwise agreed to by all Parties.

 

3.2.2.                     One representative of Elitech or its Affiliates will
serve as the chairman of the Executive Committee, and one representative of
Corgenix will be designated secretary.  The chairman will be responsible for
coordinating all projects of the Phase I Co-Development Program and the Phase II
Co-Development Program, and the secretary will be responsible for coordinating
all administrative tasks.

 

3.2.3.                     The Executive Committee will meet at least once per
month in person or by conference call.

 

3.3.                              Duties.  The duties of the Executive Committee
will be as follows:

 

3.3.1.                     Manage each of the Phase I Co-Development Program and
the Phase II Co-Development Program and review, resolve or approve various
matters referred to it pursuant to this Agreement.

 

3.3.2.                     Coordinate the disclosure and protection of
Technology reported pursuant to Articles 4 and 11.

 

3.3.3.                     Define co-development projects and establish work
groups.

 

3.3.4.                     Prepare, revise and update the co-development project
development plan for each System that includes identification of the target
Corgenix Assay, performance criteria, prototype acceptance criteria, the amount
of development time required from Corgenix,

 

5

--------------------------------------------------------------------------------


 

regulatory approval paths, mutually agreed upon development expenses, sales and
cost projections, sourcing arrangements (subject to Section 7.4), and such other
information as the Executive Committee deems necessary and appropriate to
coordinate the development of the System (the “Development Plan”).  Without
limiting the foregoing, the Executive Committee will be responsible for
preparing and submitting a Development Plan and market requirements document to
Elitech in connection with each New Corgenix IT Assay, and in accordance with
Section 3.4, Elitech will have sole discretion regarding whether to approve
funding for each such Development Plan.

 

3.3.5.                     Report the progress of the work groups to the Parties
on at least a monthly basis.

 

3.3.6.                     Report to the Parties on at least a calendar-month
basis all invention disclosures relating to Program Technology, including all
invention disclosures that either Party believes were invented, created or
authored solely by personnel of that Party or its Affiliates.

 

3.3.7.                     Approve or deny requests to publish articles or other
information about Program Technology or any aspect of the Phase I Co-Development
Program or the Phase II Co-Development Program.

 

3.3.8.                     Review each report of invention disclosures made by
the working groups to determine inventorship for each invention disclosure, in
accordance with the patent laws of the United States.  If the Executive
Committee cannot agree on inventorship, then a neutral patent attorney
acceptable to both Parties will be retained to determine inventorship, with both
Parties assuming an equal share of the expense for the same.  If an invention
includes at least one inventor from each of Corgenix and Elitech and the
Executive Committee or retained neutral patent attorney confirms such joint
inventorship, that invention will constitute a Joint Patent Right.  For
invention disclosures that are determined to constitute Joint Patent Rights, the
Executive Committee will recommend disposition as follows:  (a) file a patent
application; (b) recommend foreign countries for filing within the one-year
period after the application is originally filed; (c) do not file a patent
application; (d) retain as a joint trade secret; or (e) re-review within one
month if further information is required to make a decision.

 

3.3.9.                     For invention disclosures on which the Executive
Committee recommends filing a patent application, the following procedures will
apply:

 

(i)                                     Elitech or one of its Affiliates will
have primary responsibility to prepare and file the patent application,
providing Corgenix with a draft for review and comment prior to filing. Elitech
will have primary responsibility for prosecution of the patent application but
will keep Corgenix informed with copies of all correspondence with the patent
office and will provide Corgenix the opportunity to comment on all documents
before they are filed.  Elitech and Corgenix will jointly decide on whether and
when to request examination.  Except as otherwise set forth below, all costs
associated with filing, prosecution and maintenance fees will be borne fifty
percent (50%) by Corgenix, on the one hand, and fifty percent (50%) jointly and
severally by Elitech and Wescor, on the other hand.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Elitech will endeavor to file appropriate
patent applications in the United States within one calendar month of the
recommendation by the Executive Committee, and if Elitech is unable to do so, it
will advise Corgenix in order to give Corgenix the chance to prepare and file
the application, with fifty percent (50%) of Corgenix’s costs associated with
the patent application filing and prosecution, as well as fifty percent (50%) of
all maintenance fees, to be reimbursed by Elitech and Wescor.

 

(iii)                               If Elitech, Wescor and their Affiliates, on
the one hand, or Corgenix, on the other hand, desire to discontinue prosecution
of a patent application, or discontinue paying maintenance fees, or otherwise
permit a patent or patent application to be abandoned, such Party will promptly
advise the Executive Committee, and the other Party or Parties will be given the
chance to continue the patent or application in force.  In such case, such other
Party or Parties will be the sole owner(s) and will be responsible for all costs
associated with the patent filing, prosecution and maintenance fees, and the
Party or Parties, as the case may be, deciding to discontinue its or their
effort will receive a royalty-free, paid up license.

 

(iv)                              None of Elitech, Corgenix or their respective
Affiliates will be required to file a patent application on invention
disclosures recommended to be filed by the Executive Committee; however, if
Corgenix, on the one hand, or Elitech/Wescor, on the other hand, has the primary
responsibility to file and elects not to file, it will promptly notify the other
Party or Parties in order to give such Party or Parties a chance to file.  The
Party that files will have sole ownership of any patent(s) issued and will be
responsible for all costs associated with the patent filing, prosecution and
maintenance fees, and the Party or Parties, as the case may be, that declined to
file will receive a royalty-free, paid up license.

 

(v)                                 Corgenix, Elitech and Wescor each agree to
cooperate and sign, and to cause their respective Affiliates to cooperate and
sign, the necessary legal documents to file the Joint Patent Rights, and provide
reasonable assistance to each other in preparation of any patent application and
the prosecution thereof.

 

3.3.10.               At the written request of any Party, review the ownership
of Technology, or develop guidelines to determine the ownership of Technology.

 

3.3.11.               Upon the written request of any Party, review Joint Patent
Rights and propose an appropriate licensing framework for review and approval by
the Parties.  The licensing framework will establish the terms and conditions
under which any Party may unilaterally grant licenses under Joint Patent Rights
to third parties.  The framework will identify the Joint Patent Rights that may
be licensed, the royalty provisions, the method of royalty sharing between
Elitech, Corgenix and their respective Affiliates, and a requirement that, if
any license grant by one Party includes a license grant-back from the licensee,
the licensee will be obligated to grant the other Party or Parties, as the case
may be, a license or sublicense under equivalent terms.  Upon unanimous approval
of the licensing framework by the Executive Committee, any Party may
unilaterally grant licenses to third parties so long as such licenses conform to
the framework.  At the time any Party decides to initiate license discussions
with any third party pursuant to such framework, such Party will immediately
notify the other Parties of the negotiation and identify the potential licensee.

 

7

--------------------------------------------------------------------------------


 

3.3.12.               Develop invention disclosure and documentation
requirements for use by employees of all of the Parties and their respective
Affiliates who participate in the co-development work groups.

 

3.3.13.               Determine the feasibility of developing New Corgenix
Assays for purposes of satisfying the Third Tranche Milestone (as that term is
defined in the Stock Purchase Agreement referenced in Section 8.2.2 below).

 

3.4.                              Quorum and Decision.  For the Executive
Committee, a quorum will exist if four members are present.  The unanimous
approval of all the members present at any meeting will be required for any
decision of each Committee.  Notwithstanding the foregoing, with respect to
Development Plans relating to New Corgenix IT Assays, Corgenix will have the
right to approve individual projects and associated budgets; however,
representatives of Elitech or one of its Affiliates will have the sole and
exclusive right to fund (or to withhold funding from) such projects.

 

3.5.                              Time and Place of Meetings.  The initial
meeting of the Executive Committee will be held within ten (10) business days
from the Effective Date at a mutually agreed upon time and location.

 

3.6.                              Documentation.  The secretary of the Executive
Committee will be responsible for the documentation of all Executive Committee
decisions.

 

4.                                      Disclosure of Technology.

 

4.1.                              New Corgenix Assay Proprietary Technology. 
Each of Elitech, Wescor and Corgenix agree to disclose, and to cause their
respective Affiliates to disclose, as appropriate, their New Corgenix Assay
Proprietary Technology in accordance with schedules and procedures established
by the Executive Committee and set forth in each Development Plan.  Such
disclosure will include, to achieve the New Corgenix Assays and New Corgenix IT
Assays joint development, access to all relevant Corgenix Assays, New Corgenix
Assays, and New Corgenix IT Assays production facilities under control of any
Party, including visits by qualified engineers and technicians.  Such visits
will include the opportunity to observe and ask questions and receive technical
consultation from qualified personnel.  The frequency and duration of such
visits will be mutually agreed upon, will be reasonable, and each of Corgenix,
Elitech and Wescor agrees to use its best efforts to coordinate and accommodate
such technical exchanges and to ensure that fully qualified personnel are
involved.  Such disclosure will also include copies of all reasonably available
documents, drawings or other explanatory information; translation from English
to any other language, or vice versa, will not be required.

 

4.2.                              Program Technology.  Each Party will keep the
other Parties informed of matters relating to Program Technology.  For this
purpose, the Executive Committee will develop reporting requirements for Program
Technology with which each of the Parties will endeavor to comply and cause
their respective Affiliates to comply.

 

4.3.                              Products and Other Technology.  By separate
mutual agreement, the Parties may agree to exchange or disclose immunoassay and
molecular diagnostics technology not covered by this Agreement and/or to grant a
right to second-source the other Parties’ products.

 

8

--------------------------------------------------------------------------------


 

5.                                      Independent Effort.

 

Each of the Parties represents that its efforts to manufacture and market
immunoassay products other than the Products will be totally independent, and
subject to the restrictions set forth in this Agreement, each Party will compete
with the others as each unilaterally determines.

 

6.                                      Ownership; License.

 

6.1.                              Sole Ownership.  The Parties and their
respective Affiliates will each retain their separate ownership interests in
(a) Proprietary Technology; and (b) Sole Intellectual Property Rights.  Should
any Party claim that Proprietary Technology of the other Party or Parties, as
the case may be, or an Affiliate of such other Party or Parties is also owned by
the receiving Party, upon written request, the Executive Committee will review
whether the Technology is separately owned by all of the Parties or owned by the
initially disclosing Party or Parties, as the case may be, or an Affiliate of
such Party or Parties.  The Executive Committee will recommend a disposition of
the claim to the Parties.  If the Executive Committee cannot agree on the
disposition of a dispute or disagreement between the Parties as to the ownership
rights of such Technology, then a neutral patent attorney reasonably acceptable
to all of the Parties will be retained to determine the ownership question, with
each of Parties to the dispute assuming an equal share of the expense for the
same.

 

6.2.                              Joint Ownership.  Joint Intellectual Property
Rights, Program Technology and Joint Patent Rights will be jointly owned by the
Parties, with each Party having an undivided equal ownership interest, and may
be used by any Party or an Affiliate of such Party without restriction, subject
to any confidentiality obligation that may apply, and further subject to the
restriction that Joint Patent Rights can be only licensed pursuant to a
licensing framework approved in accordance with Section 3.3.11.  Ownership of
Joint Patent Rights will not be allocated based on relative contribution, but
will be deemed to be ownership of an undivided one-third interest by each of
Corgenix, Elitech and Wescor, or by such Affiliates as Corgenix and/or Elitech
and Wescor may designate in writing.

 

6.3.                              License.  Each of Elitech and Corgenix hereby
grants to the other Party a non-exclusive, royalty-free, worldwide,
nontransferable license to use its Proprietary Technology and Sole Intellectual
Property Rights for the New Corgenix Assays; provided, however, that (a) neither
Elitech nor Corgenix will have the right to grant sublicenses or have products
made pursuant to such Proprietary Technology and Sole Intellectual Property
Rights, except that either Party will have the right to have products made for
it under Sole Patent Rights to Program Technology; and (b) the license granted
by Elitech to Corgenix pursuant to this Section 6.3 is strictly limited to the
use of Elitech’s and its Affiliates’ Proprietary Technology for the purpose of
developing the New Corgenix Assays and the New Corgenix IT Assays, and for the
purpose of manufacturing such New Corgenix Assays and New Corgenix IT Assays
solely for commercialization by Elitech and its Affiliates or by Corgenix (if
applicable) in accordance with the terms of this Agreement.  Notwithstanding the
foregoing, (y) either Elitech or Corgenix may ask the other Party to grant a
license to sublicense or have products made under such other Party’s Proprietary
Technology and Sole Intellectual Property Rights incorporated in Technology of
such requesting Party subject to the terms and conditions to be mutually agreed
upon on a case-by-case basis; and (z) with respect to any New Corgenix IT
Assays, subject to the

 

9

--------------------------------------------------------------------------------


 

provisions of Section 7.3, Corgenix will have the right to grant sublicenses or
have products made as reasonably necessary to enable Corgenix to reformat or
reformulate such New Corgenix IT Assays into Corgenix labeled products for sale
through existing sales and distribution arrangements pursuant to Section 7.3.

 

6.4.                              Inability to License.  It is recognized that
Elitech, Wescor, Corgenix or their respective Affiliates may have contracted or
may hereafter contract with a third party who is not a party to this Agreement,
such as a national or other company or sovereign government, governmental agency
or intergovernmental authority, to do work solely financed by such third party
and to assign to such third party its/their right to grant, or may now or
hereafter be restrained by such third party from granting, licenses (other than
by a Person to its parent or an Affiliate of the parent) under Intellectual
Property Rights arising out of such work.  The inability, for such a reason, of
any of the Parties, or any one of their respective Affiliates, to grant the
licenses agreed to be granted in this Agreement will not be considered a breach
of this Agreement.  If such contract results in a significant reduction of
resources allocated by one Party to the Phase I Co-Development Program or the
Phase II Co-Development Program, and the Executive Committee determines that
such reduction of efforts and such inability to license to be materially
detrimental to the purpose of the Phase I Co-Development Program or the Phase II
Co-Development Program, then any Party may terminate this Agreement at any time
by giving written notice to that effect to the other Party or Parties, as the
case may be.

 

7.                                      System Intellectual Property Rights
Ownership, Manufacturing and Sales.

 

7.1.                              System Intellectual Property Rights
Ownership.  Subject to Section 3.3.9, and notwithstanding the provisions set
forth in Sections 6.2 and 6.3, Elitech will solely own any and all Intellectual
Property Rights related to any System developed pursuant to this Agreement, and
there is no express or implied license of Elitech Sole Intellectual Property
Rights to Corgenix for any purpose other than to support the development of
Systems and the commercialization of such Systems by Elitech or its Affiliates
in the Territory.

 

7.2.                              Corgenix License Grant.  To the extent that
Corgenix owns such rights and has the authority to license such rights in the
Territory, Corgenix grants to Elitech and its Affiliates a non-exclusive,
royalty-free license to the Corgenix Assay Proprietary Technology solely to
develop, make, have made, use, sell, offer to sell, distribute, import and
commercialize Products and perform services for those Products developed
pursuant to this Agreement.

 

7.3.                              Exclusivity.  During the period that is the
earlier of (a) five (5) years after the Effective Date, or (b) three (3) years
after the Sale of the first Product, Corgenix will not directly or indirectly
develop or commercialize any product that would compete with the Systems, except
to the extent that such products are commercially available or in development
prior to the Effective Date.  For the avoidance of doubt, a list the products
referred to in the preceding sentence is set forth on Exhibit A.  For purposes
of this Section 7.3, a “competing product” is a product that (i) could be
applied to the Elitech Analyzers; or (ii) would utilize the same delivery
technology as the Elitech Analyzers and be reasonably considered to be competing
for the same market segment or Consumers based on general price range or test
volume capability, among other factors.  Notwithstanding the prohibition set
forth in clause (ii) of the preceding sentence, Corgenix will be permitted to
commercialize New Corgenix IT Assays labeled as Corgenix

 

10

--------------------------------------------------------------------------------


 

products through sales and distribution agreements existing on May 1, 2011,
provided that such products are not sold for use on Elitech Analyzers.  Any
disagreement between the Parties as to whether a product competes with a System
will be referred to the Executive Committee for resolution.

 

7.4.                              Manufacturing.

 

7.4.1.                     Corgenix will be responsible for manufacturing New
Corgenix Assays during the Phase I Co-Development Program.  Corgenix will also
have a right of first refusal, but not an obligation, to manufacture the New
Corgenix IT Assays developed during the Phase II Co-Development Program for a
period of three (3) years commencing on the First Commercialization Date for the
specific New Corgenix IT Assay.  Notwithstanding the first sentence of this
Section 7.4.1, either Elitech or Wescor may elect in its sole discretion to
manufacture New Corgenix Assays to be incorporated into the Systems at any
manufacturing facility owned or operated by Elitech or one of its Affiliates. 
Moreover, if Corgenix exercises its right of first refusal set forth in the
second sentence of this Section 7.4.1, then following the expiration of the
three-year term set forth in the second sentence of this Section 7.4.1, Elitech
or Wescor may also elect to manufacture the New Corgenix IT Assays.  If Elitech
or Wescor elects to manufacture New Corgenix Assays or New Corgenix IT Assays,
Corgenix will be responsible for the transfer from development to manufacturing
in Elitech’s or Wescor’s facility, as appropriate.  Elitech or Wescor, as
appropriate, will reimburse Corgenix for the reasonable direct costs of such
manufacturing transfer, provided that the Parties have mutually agreed upon and
documented a budget for such costs prior to the commencement of such
manufacturing transfer.

 

7.4.2.                     If Elitech and Wescor elect to have Corgenix
manufacture the New Corgenix Assays to be incorporated into the Systems, then
the Parties will enter into a supply agreement that will include standard
provisions for such agreements including, without limitation, transfer pricing,
forecasting, shipment and delivery, quality standards and other such terms and
provisions as the Parties deem necessary and appropriate; provided, however,
that the transfer price for the sale of New Corgenix Assays by Corgenix to
Elitech or Wescor, as the case may be, as set forth in such supply agreement
will not exceed an amount that results in a greater than forty percent (40%)
Corgenix gross margin for the Products, which will be calculated in accordance
with United States generally accepted accounting principles.

 

7.4.3.                     If Corgenix elects to manufacture the New Corgenix IT
Assays, then the Parties agree to enter into a similar supply agreement with
respect to the New Corgenix IT Assays that will include standard provisions for
such agreements including, without limitation, transfer pricing, forecasting,
shipment and delivery, quality standards and other such terms and provisions as
the Parties deem necessary and appropriate; provided, however, that the transfer
price for the sale of New Corgenix IT Assays by Corgenix to Elitech or Wescor,
as the case may be, as set forth in such supply agreement will not exceed an
amount that results in a greater than forty percent (40%) Corgenix gross margin
for the Products, which will be calculated in accordance with United States
generally accepted accounting principles.

 

11

--------------------------------------------------------------------------------


 

8.                                      Term and Termination.

 

8.1.                              Term.  The term of this Agreement will
commence on the Effective Date and continue for thirty-six (36) calendar
months.  At the end of the initial term, and subject to Section 8.2, this
Agreement may be renewed for an additional twelve (12) calendar month term
subject to the agreement between the Parties on the terms and conditions for
such extended period, which agreement should be reached at least
three (3) calendar months before the expiration date of this Agreement.

 

8.2.                              Termination.  This Agreement may be terminated
immediately by either Corgenix or Elitech, as follows:

 

8.2.1.                     Upon any material breach of this Agreement by the
other Party or any Affiliate of such other Party, except that (a) the Party
alleging such breach must first give the other Party written notice thereof,
which notice must state the nature of the breach in reasonable detail, and the
other Party must have failed to cure such alleged breach within thirty (30)
calendar days after receipt of the notice; and (b) the Party alleging the breach
must terminate the Agreement within thirty (30) calendar days of the deadline
for the breaching Party to have cured the alleged breach or caused its Affiliate
to do so, as appropriate.

 

8.2.2.                     Upon the termination for any reason of (a) that
certain Common Stock Purchase Agreement (the “Stock Purchase Agreement”) dated
July 16, 2010 made by and among Corgenix, Elitech, and Wescor; or (b) that
certain Master Distribution Agreement dated July 16, 2010 with this Agreement
made by and between Corgenix and Elitech UK Limited, a private limited company
formed under the laws of the United Kingdom.

 

8.2.3.                     Upon a failure by the Parties to reach an agreement
with respect to the contents of any Development Plan, provided that such failure
to reach an agreement has lasted for more than thirty (30) calendar days after a
Party’s receipt of notice of deadlock from the other Party.

 

8.2.4.                     If either Party challenges the validity or
enforceability of the Proprietary Technology or Intellectual Property Rights of
the other Party or of an Affiliate of the other Party.

 

8.3.                              Effect of Termination.  Any termination of
this Agreement by Corgenix or Elitech will not create any liability to the other
Party other than the obligation to maintain confidentiality of the terminating
Party’s (or Wescor’s, as the case may be) Proprietary Technology received by it
under this Agreement, which obligation survives the termination of this
Agreement.

 

8.4.                              In the event of any termination of this
Agreement, notwithstanding Section 8.3, all licenses under any Patent Rights
based on or claiming any Program Technology and/or New Corgenix Assays
Proprietary Technology, as well as Intellectual Property Rights except Patent
Rights, granted to any Party under this Agreement, that are in force on the date
of such termination, will survive royalty-free and continue for the life of such
respective rights subject to the restrictions on such licenses set forth in
Sections 6.2, 6.3, 7.1 and 7.2, which restrictions will survive the expiration
or termination of this Agreement.  All Joint Patent Rights that will be
developed, applied for or granted to any Party after the termination of this
Agreement, which are

 

12

--------------------------------------------------------------------------------


 

based upon and claim any Program Technology, will be subject to the licensing
framework contemplated by Section 3.3.11.

 

9.                                      Costs; Payments to Corgenix; Payments to
Elitech.

 

9.1.                              Costs.  Each Party will be liable for its own
costs, expenses and liabilities incurred under this Agreement; provided,
however, that except as may be otherwise expressly set forth in a Development
Plan, Elitech and Wescor will be responsible for expenses related to the
development of the New Corgenix Assays and any System, including any Corgenix
costs and expenses that are reimbursable under the terms of any such Development
Plan.

 

9.2.                              Payments to Corgenix; Payments to Elitech.

 

9.2.1.                     The price that Elitech will pay to Corgenix for
Products manufactured by Corgenix and Sold by Elitech or Elitech’s Affiliates
will be determined by the Parties in accordance with Section 7.4.2.

 

9.2.2.                     Notwithstanding the provisions of Section 9.2.1, with
respect to New Corgenix IT Assays, the following provisions will apply:

 

(i)                                     Corgenix will issue an invoice to Wescor
on the fifth day of each month equal to sixty percent (60%) of the actual
development costs incurred by Corgenix during the previous calendar month in
connection with the development of the New Corgenix IT Assays, plus budgeted
development related overhead mutually agreed by the Parties.

 

(ii)                                  Within thirty (30) calendar days of its
receipt of such invoice, Wescor will pay to Corgenix the total outstanding
amount.

 

(iii)                               Coincident with the invoice issued per
Section 9.2.2.(i), Corgenix will grant Wescor the right to purchase shares of
Corgenix common stock, par value $0.001 per share (“Common Stock”), in a total
amount equal to sixty-six and 7/10 percent (66.7%) of each amount invoiced per
Section 9.2.2(i) at a per share price of $0.15.  Wescor will be obligated to
purchase such shares within thirty (30) days.

 

(iv)                              Corgenix will issue such shares of Common
Stock to Wescor as soon as practical following the receipt of Wescor’s payment
but in any event, no later than fifteen (15) calendar days following the receipt
of such payment.

 

9.2.3.                     Corgenix will pay to Elitech a royalty equal to seven
percent (7%) of the Net Product Sales of New Corgenix IT Assays Sold by Corgenix
pursuant to Section 7.3.

 

9.3.                              Payment Dates and Reports.  Within
forty-five (45) calendar days of the end of each calendar quarter in which Sales
occur, Corgenix will calculate the royalty amount and the Product purchase
payment owed to Elitech under Section 9.2.3, and will pay such amount to Elitech
promptly thereafter.  Such payments will be accompanied by a statement showing
the calculation of the amount owed for Net Product Sales for that quarter
(including the gross invoiced sales and permissible deductions therefrom).

 

13

--------------------------------------------------------------------------------


 

9.4.                              Taxes.  No Party will be liable for taxes of
any kind imposed on the other Party, except as may be mutually agreed upon by
the Parties in writing.

 

9.5.                              Responsibility for Employees.  Each Party will
be responsible for the actions of its employees under this Agreement, and any
claims, actions, liabilities or damages relating to such actions.

 

10.                               Facility Visits.

 

Each Party agrees to abide by the other Party’s rules and procedures for
visitors when visiting the other Party’s facilities. Facility visits will be
coordinated through the Executive Committee.

 

11.                               Confidentiality.

 

The Parties hereby expressly agree that any confidential information delivered
by either Elitech or Wescor to Corgenix, on the one hand, or by Corgenix to
Elitech or Wescor, on the other hand, pursuant to this Agreement will be deemed
“Confidential Information” subject to all of the terms and provisions contained
in that certain mutual non-disclosure agreement (the “Confidentiality
Agreement”) dated July 16, 2010, by and among Corgenix and the Elitech Group (as
those terms are defined in the Confidentiality Agreement).

 

12.                               Representations and Warranties.

 

12.1.                        Corporate Existence and Power.  Each Party
represents and warrants to the other Parties that such Party (a) is a
corporation or similar entity duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized; (b) has
the corporate power and authority and the legal right to own and operate its
business and assets, to lease the property and assets it operates, and to carry
on its business as it is now being conducted; and (c) is in compliance with all
requirements of applicable law except to the extent that any non-compliance
would not have a material adverse effect on such Party’s ability to perform its
obligations under this Agreement.

 

12.2.                        Authorization and Enforcement of Obligations.  Each
Party represents and warrants to the other Parties that such Party has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations under this Agreement. 
This Agreement has been duly executed and delivered on behalf of such Party and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms.

 

12.3.                        No Conflicts.  Each Party represents and warrants
to the other Parties that the execution and delivery of this Agreement and the
performance of such Party’s obligations under this Agreement (a) do not conflict
with or violate any requirement of applicable laws or regulations of any of the
terms of its formation or governance documents; and (b) do not and shall not
conflict with, violate or breach, or constitute a default or require any consent
under, any contractual obligation of such Party.

 

14

--------------------------------------------------------------------------------


 

12.4.                        Warranty of Rights.  Each Party warrants that it
has all right, title and interest to its Proprietary Technology, or that it has
the right to grant to the receiving Party the licenses granted in this
Agreement.  No warranty is given by any Party as to the performance of any
Technology.  The receiving Party will be responsible for its use of Proprietary
Technology.

 

12.5.                        Validity of Patents; Prosecution of Infringement. 
Nothing contained in this Agreement will be construed as:

 

12.5.1.               A warranty or representation by any of the Parties as to
the validity or scope of any Patent Rights; or

 

12.5.2.               An agreement to bring or prosecute actions or suits
against third parties for infringement or conferring any right to bring or
prosecute actions or suits against third parties for infringement.

 

12.6.                        Infringement of Patents Held by Others.  Nothing in
this Agreement will be construed as a warranty or representation by any Party
that any Proprietary Technology that the other Party or Parties may use for any
product or services anywhere in the world will be free from infringement of any
patent or other similar right of any third party.  No Party will be required
otherwise to protect, indemnify or save harmless any other Party against, or be
liable to any other Party for, any liabilities, losses, expenses or damages that
may be suffered or incurred by any such other Party as a result of such
infringement or allegation thereof by any third party.  Notwithstanding the
foregoing, each of the Parties will cooperate with and provide reasonable
assistance to each other Party in the defense of any claim or suit alleging such
infringement.

 

12.7.                        Product Liability.  No Party will, by reason of
being a signatory to this Agreement, bear any responsibility or liability with
respect to any claims or suits against the other Party or Parties by third
parties, nor will any Party be under any obligation, by reason of being a
signatory to this Agreement, to indemnify or hold harmless the other Party or
Parties for any liabilities, losses, expenses or damages incurred or suffered by
the other Party or Parties resulting from, or caused by, any defect or alleged
defect of any products or services in which Proprietary Technology of such Party
has been utilized or applied.

 

12.8.                        Liability to or for Employees.  No Party will be
responsible for death, damage, injury or loss suffered or incurred during visits
to its plants or other facilities by any engineer, technician or other personnel
in the employ of the other Party or Parties dispatched pursuant to this
Agreement, except for death, damage, injury or loss resulting from the willful
or grossly negligent act or omission of such Party, its agent or employees. 
Further, no Party will be responsible for any costs, expenses or damages
suffered or incurred by the any Party, or any claim, judgment or award against
any such other Party, or the defense thereof, arising out of any actions,
assistance or services of its employees under this Agreement, unless resulting
from its own willful or grossly negligent act.

 

12.9.                        Valid Issuance of Stock.  The shares of Common
Stock to be issued by Corgenix to Wescor pursuant to Section 9.2.3, when issued
and delivered, will be duly and validly issued, fully paid and non-assessable,
free of any liens, charges, claims, security interests or encumbrances, and will
not be subject to any preemptive rights or rights of first refusal.

 

15

--------------------------------------------------------------------------------


 

12.10.                  Disclaimer of Warranties.  The Parties intend to submit
any System developed pursuant to this Agreement to the United States Food and
Drug Administration and analogous regulatory authorities in the Territory
outside of the United States for regulatory approval.  NOTWITHSTANDING THE
FOREGOING, NO PARTY WARRANTS THAT ITS EFFORTS TO COMMERCIALIZE PRODUCTS OR
SYSTEMS WILL RESULT IN REGULATORY APPROVAL OF SUCH PRODUCTS OR SYSTEMS.  EXCEPT
AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, EACH PARTY HEREBY DISCLAIMS ANY
EXPRESS OR IMPLIED WARRANTY AS TO ANY PRODUCT OR SYSTEM SOLD OR PLACED IN
COMMERCE BY OR ON ITS BEHALF OR ON BEHALF OF ITS AFFILIATES OR SUBLICENSEES.

 

13.                               Export Control.

 

13.1.                        Restrictions on Exports.  In recognition of United
States and other export control laws, no Party will knowingly export or
re-export, directly or indirectly, (a) any technical data (as defined in the
U.S. Export Administration Regulations) received from any other Party under this
Agreement; or (b) any immediate product, process, technical data or service
directly produced by the use of such technical data, to any destination to which
such export or re-export is restricted or prohibited by United States law,
without first obtaining prior authorization from the competent government
authorities as required by those laws.

 

13.2.                        Export License.  Each Party further agrees to
obtain, at its own expense, any required export license or other documentation
prior to its export or re-export of any product or technical data acquired from
the other Party or Parties, as appropriate, under this Agreement.  Accordingly,
the Parties will not sell, export, re-export, transfer, divert or otherwise
dispose of any such product or technical data directly or indirectly to any
person, firm or entity, or country or countries, prohibited by the laws or
regulations of the United States or other applicable laws.

 

13.3.                        This Article 13 will survive expiration or
termination of this Agreement.

 

14.                               General Terms.

 

14.1.                        Force Majeure.  No Party will be liable for delays
in its performance or failure to perform in whole or in part the terms of this
Agreement, with the exception of payment obligations, caused by the occurrence
of any contingency beyond its control, including, without limitation, labor
dispute, strike, labor shortage, war or act of war, insurrection, sabotage, riot
or civil commotion, act of a public enemy, act of terrorism, epidemic, accident,
fire, storm, earthquake, explosion, flood, drought or other act of God, act of
any governmental authority, judicial action, transportation embargo, or failure
or delay in transportation, short or reduced supply of fuel or raw material, or
technical failure where such Party has exercised ordinary care in the prevention
thereof, and any such delay or failure will not be considered a breach of this
Agreement.

 

14.2.                        Notices.  Any notice, request, consent or other
communication required or permitted under this Agreement will be in writing and
will be deemed to have been duly given when received if personally delivered;
within five (5) calendar days after being sent by registered or certified mail,
return receipt requested, postage prepaid, to the Parties (and to the Persons to

 

16

--------------------------------------------------------------------------------


 

whom copies must be sent as provided in this Agreement); or when a confirmation
of proper transmission has been printed if sent by fax or electronic mail (but
only if followed up by prompt confirmation by personal delivery or mail in
accordance with the foregoing clauses), at the respective addresses of the
Parties set forth below:

 

If to Corgenix:

 

If to Elitech:

Corgenix Medical Corporation

Attention: President

11575 Main Street, Suite 400

Broomfield, Colorado 80020

Facsimile: (303) 453-8896

Email: dsimpson@corgenix.com

 

Financière Elitech SAS

Attention: Pierre Debiais, President

12-12bis, rue Jean Jaurès

92800 Puteaux, France

Facsimile: +33 (1) 41 45 07 19

Email: p.debiais@elitechgroup.com

 

 

 

 

 

If to Wescor:

 

 

Wescor, Inc.

 

 

Attention:

Janice Wallentine,

 

 

 

Chief Financial Officer

 

 

370 West 1700 South

Logan, Utah 84321

Facsimile: (435) 752-4127

Email: j.wallentine@elitechgroup.com

 

 

 

With copy to:

 

With copy to:

Husch Blackwell LLP

 

Jackson Walker L.L.P.

Attention: Robert P. Attai

 

Attention: David Rex

1700 Lincoln Street, Suite #4700

 

901 Main Street, Suite 6000

Denver, Colorado 80203

 

Dallas, Texas 75202

Facsimile: (303) 749-7272

 

Facsimile: (214) 661-6874

Email: robert.attai@huschblackwell.com

 

Email: drex@jw.com

 

Any Party may change its address by a notice given to the other Party or
Parties, as appropriate, in the manner set forth above.

 

14.3.                        Governing Law.  This Agreement and matters
connected with the performance of this Agreement will be construed, interpreted,
applied and governed in all respects in accordance with the laws of the State of
Colorado, without giving effect to the principles of conflict of laws thereof.

 

14.4.                        Patent Filing.  No Party nor any Affiliate thereof
will be required by anything contained in this Agreement to file in any country
an application for patent on any invention, or to secure any patent, or once
having filed an application for patent or obtained a patent, to maintain the
patent application or patent in force.

 

14.5.                        Dispute Resolution.  Any dispute arising in
connection with the validity, construction, application, operation or
enforcement of the provisions of this Agreement will be

 

17

--------------------------------------------------------------------------------


 

resolved by arbitration under the Rules of Conciliation and Arbitration of the
International Chamber of Commerce.  The arbitration will be held in Salt Lake
City, Utah, United States of America, before a sole arbitrator, and the
proceedings will be conducted in the English language.  Any award rendered in
any such arbitration proceeding will be final and binding on each of the
Parties, and judgment may be entered thereon in a court of competent
jurisdiction.

 

14.6.                        Language.  This Agreement is in the English
language only, which language will be controlling in all respects, and all
versions of this Agreement in any other language will be for accommodation only
and will not be binding upon the Parties.  All communications to be made or
given pursuant to this Agreement will be in the English language.

 

14.7.                        Assignment of Rights.  This Agreement and the
licenses granted in this Agreement will inure to the benefit of the Parties,
and, insofar as is expressly provided for in this Agreement, to Affiliates of
the Parties.  Except as otherwise expressly permitted in this Agreement, none of
Corgenix, Elitech, Wescor or their respective Affiliates will assign or transfer
any rights, privileges or obligations under this Agreement without the prior,
written consent of the other Party or Parties, as appropriate.  Any unauthorized
assignment or transfer of this Agreement or rights or obligations under this
Agreement will be void ab initio.

 

14.8.                        Publicity.  Each Party will keep the terms of this
Agreement confidential and will not now or hereafter divulge the terms of this
Agreement or any part of such terms to any third party except (a) with the prior
written consent of the other Parties; (b) to any governmental body having
jurisdiction to call for such disclosure; (c) as otherwise may be required by
law; or (d) to legal counsel representing any Party.  The Parties will mutually
agree upon a joint press release, to be issued following execution of this
Agreement.

 

14.9.                        Severability.  Should any clause, sentence or
paragraph of this Agreement judicially be declared to be invalid, unenforceable
or void, such decision will not have the effect of invalidating or voiding the
remainder of this Agreement.  The Parties hereby agree that the remaining parts
of the Agreement will have the same force and effect as if such invalid part or
parts had not been included in this Agreement, and the Parties will enter into
good faith negotiations with the objective of restructuring the relationship
between them in a manner that will minimize the adverse effect of such
declaration of invalidity or unenforceability.

 

14.10.                  Entire Agreement; Amendment.  This Agreement and the
Confidentiality Agreement set forth the entire agreement and understanding
between the Parties as to the subject matter of this Agreement and the
Confidentiality Agreement, respectively, and merge all prior discussions between
them, and none of the Parties will be bound by any modification of this
Agreement or the Confidentiality Agreement, other than as expressly provided in
this Agreement or as duly set forth on or subsequent to the date of this
Agreement in writing and signed by a duly authorized representative of the Party
to be bound thereby.

 

14.11.                  No Waiver.  The failure of any Party to enforce at any
time any provision of this Agreement, or to exercise any election or option
provided in this Agreement, or to require timely performance by any other Party
of any of the provisions of this Agreement, will in no way be construed to be a
waiver of such provisions, nor in any way affect the validity of this Agreement

 

18

--------------------------------------------------------------------------------


 

or any part of this Agreement, or the right of the affected Party thereafter to
enforce each and every such provision.

 

14.12.                  Counterparts.  This Agreement may be executed
simultaneously in counterparts, each of which will be considered an original,
but all of which together will constitute one and the same instrument.  The
Parties may sign this Agreement manually, digitally or electronically, and they
may deliver this Agreement by facsimile transmission, electronic mail, or other
electronic means.  Each Party agrees that the delivery of the Agreement by
facsimile, electronic mail or some other electronic means will have the same
force and effect as delivery of original signatures.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the duly authorized officers of the respective Parties have
executed and delivered this Agreement as of the Effective Date.

 

 

CORGENIX MEDICAL CORPORATION

 

 

 

 

 

/s/ Douglas T. Simpson

 

Name: Douglass T. Simpson

 

Title: President and Chief Executive Officer

 

 

 

 

 

FINANCIÈRE ELITECH SAS

 

 

 

 

 

/s/ Pierre Debiais

 

Name: Pierre Debiais

 

Title: President

 

 

 

 

 

WESCOR, INC.

 

 

 

 

 

/s/ Michael Saunders

 

Name: Michael Saunders

 

Title: President

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CORGENIX COMPETING PRODUCTS

 

Company

 

Analyte

 

Platform

 

Status

Randox Laboratories, Ltd

 

AspirinWorks

 

Immunoturbidimetry (low-med volume)

 

In Development

 

--------------------------------------------------------------------------------